DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-2, 4-5, 7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method of optimizing a mathematical model by comparing different datasets and using a mathematical algorithm (copula function) to calculate results to show showing if there is bias in the mathematical models, which is an abstract idea of Certain Methods of Organizing Human Activity Claim 9 recites a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “memory”, “processor”, and “storage”, used in gathering new data and retrieving old data, comparing the data, and do simulation using mathematical algorithm with the new information by processor and connecting interface, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Dependent claims 2 and 10 introduce the element of “dynamic time warping”, used to determine the model bias score.  Generally, “dynamic time warping” algorithm is used to calculate an optimal match between two given sequences.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 4-5, 7, 12-13, and 15 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-2, 4-5, 7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Response to Arguments
Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claims are patent eligible under 35 USC 101, the examiner respectfully disagrees.  The claims are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), and are directed to a judicial exception (an abstract idea) without being integrated into a practical application or the claim elements constituting significantly more under the 35 USC 101 analysis.   
In response to applicant's argument that: 
“a system for automated selection and processing of financial models does not fall within any of the enumerated sub-groupings,”
the examiner respectfully disagrees.   
As stated in the office actions, the claims recite – gathering new data and retrieving old data, comparing the data, and do simulation using mathematical algorithm with the new information by processor and connecting interface.  Without the abstract idea of optimizing a mathematical model by comparing different datasets and using a mathematical algorithm (copula function) to calculate results to show showing if there is bias in the mathematical models, the claims are left with just the process of data transmission, display, and processing.  Transmitting, receiving, and processing data are the ordinary functions of “generic computers”.   

In response to applicant's argument that: 
“The "generic computer" argument simply does not apply at Step 2A, Prong One, which requires an analysis only of whether an abstract idea is recited. Here, a system for selection and processing of financial models is no more related to organizing human activity than is the selection and use of an appropriately-sized wrench for tightening a bolt,”
the examiner respectfully disagrees.   Under the 35 USC 101 analysis, it is not possible to address a claim/argument that contains technical elements 

In response to applicant's argument that: 
“The claimed invention does not apply a financial model to mitigate risk or for any other purpose, and therefore cannot be considered to be organizing human activity. The outputs of the system and method identify biases in the models that are used for selection, just as the size of a bolt head is used for selection of the proper size of wrench,”
the examiner respectfully disagrees.   The applicant may choose not to apply the model; but the model for use in determining bias is assessed.   The next step could be the utilization of the selected model in some way.   Because the 

In response to applicant's argument that: 
“claimed invention clearly incorporates any such abstract idea into a practical application… because the claims impose a meaningful limit on the use of the abstract idea… a claim that states any reasonable limit on the judicial exception is eligible,”
the examiner respectfully disagrees.   First, the 2019 PEG requires “a meaningful limit on the judicial exception”, not “any reasonable limit on the judicial exception”.  That sematic aside, the examiner is confident that the Office means the interpretation of the phrase “a meaningful limit” to be within the Alice court’s reasoning.  That means, to be “meaningful”, the technical elements are not used in the used in a conventional and well-known environment – without an inventive solution to any technological problem.  Otherwise, there would be very few reasons to follow the Alice Court’s teaching.

In response to applicant's argument that: 

the examiner respectfully disagrees.   As stated before, whenever the applicant brings up the technical elements to defeat the abstract idea determination, the examiner is obliged to address the technical elements.  For example, if the applicant were to claim the Pythagoras theorem by using a computer to carry out the calculation, the result maybe practical, but that is not a “meaningful limitation”.  Reviewing the claims as a whole, the examiner has determined that the claims are direct to abstract ideas that lack genuine innovation beyond the use of generic computers and are therefore not patentable.

In response to applicant's argument that: 

the examiner respectfully disagrees.   As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“the "how'' is specified, and thus represents a practical application as defined in the 2019 PEG. The claims clearly recite five distinct computer components (a computing device, a multidimensional time series database, a time series data retrieval and storage engine, a model bias characterization engine, and a financial model selection engine), all of which work together in concretely-identified ways to produce a real-world outcome of the system, which is a useful application of any abstract idea stated in the claims,”
the examiner respectfully disagrees.   “A multidimensional time series database” is not a computer component.   Neither are the “model bias 
The examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers.   Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”.   But the examiner cannot see how sending/receiving/processing information by electronic devices improves a technology.    The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, I1. 21-22; Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67.  

In response to applicant's argument that: 
“Example 42 provides clear guidance… If the broad recitations of five computer operations of Example 42 are subject matter eligible, then the claimed invention must also be subject matter eligible,”
the examiner respectfully disagrees.   The claimed invention is not the same as Example 42.  Optimizing a mathematical model by comparing different datasets is not the same as the automatic generation of patient information by content server whenever new information is stored and transmitting the information in real-time to users on the net-work.  In particular, Example 42 deals with the automation of information processing and transmission system where the modules are interconnected and are able to be triggered to execute to provide real-time updates to participating users.  The claimed invention does not have the elements and the steps recited in Example 42. One must read Example 42 narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  Implementing a business process/idea by processing data using generic computers is not patentable.   

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
	
/MARK GAW/
Examiner, Art Unit 3692


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692